Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
Figures 1, 2, and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY COMPRESSOR WITH A VANE DISCHARGE-SIDED GROOVE AND A VANE SUCTION-SIDED GROOVE .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKESHI (Japanese Patent Publication JP-2011052592-A, a machine translation is provided in the PTO-892 and is utilized in the rejection below).
Regarding claim 1, TAKESHI discloses:  a  rotary compressor (see Abstract and Figure 10) comprising: 
a cylinder (5) that includes a vane slot (see Figures 10, which shows a vane slot that has a vane (11) in it) and that defines a compression chamber (13) (see Figures 4 and 11, which shows that a compression chamber is defined by the cylinder); 
a shaft (4) that includes an eccentric portion (see Figures 1 and 12, which shows the shaft has an eccentric portion) and that extends through a center of the compression chamber (see Figures 1 and 12); 
a roller (9) that includes a coupling groove (9A) and that is configured to orbit in the compression chamber based on rotation of the shaft (see Figure 4); and 
a vane (11) that includes a vane hinge (11A) and a vane body (see Figure 10, which shows the vane hinge and a vane body that extends from the vane hinge (see (11)), the vane hinge being configured to engage with the coupling groove and the vane body being at least partially inserted into the vane slot to divide the compression chamber into a discharge space and a suction space (see Figures 4 and 9-11), 
wherein the vane includes a discharge-sided groove (see Marked up Figure 10, where the discharge-sided groove is on vane (11) near leader line 301) and a suction-sided groove (see Marked up Figure 10) that are disposed between the vane hinge and the vane body and that are opposite to each other with respect to a central axis of the vane (see Marked up Figure 10), the discharge-sided groove being closer to the discharge space (13) than the suction-sided groove (see Marked up Figure 10), and the suction-sided groove being closer to the suction space (12) than the discharge-sided groove (see Marked up Figure 10), 
wherein a central point of the coupling groove and a central axis of the compression chamber are on a single straight line (see Figure 11, which shows that the central point of the coupling groove and a central axis of the compression chamber are on a single straight line), and 
wherein a shape of the discharge-sided groove is asymmetrical to a shape of the suction-sided groove with respect to the central axis of the vane (see Figure 10).

    PNG
    media_image1.png
    465
    817
    media_image1.png
    Greyscale

Regarding claim 2, TAKESHI discloses:  the center of the compression chamber is aligned with a center of the shaft (see Figure 4).
Regarding claim 3, TAKESHI discloses:  the coupling groove comprises a circumference portion, a discharge-sided circular arc portion, and a suction-sided circular arc portion, the discharge-side circular arc portion being symmetrical to the suction-sided circular arc portion with respect to a straight line that extends through a center of the circumference portion and the center of the compression chamber (see Figure 10).
Regarding claim 4, TAKESHI discloses:  a central axis of the vane slot inclines towards the suction space with respect to a first straight line that extends through a center of the coupling groove and the center of the compression chamber (see Figures 9 and 11).
Regarding claim 5, TAKESHI discloses:  the central axis of the vane slot crosses the first straight line (see Figures 9 and 11).
Regarding claim 6, TAKESHI discloses:  the central axis of the vane slot crosses the first straight line at the center of the coupling groove (see Figures 9 and 11).
Regarding claim 8, TAKESHI discloses:  a central axis of the vane slot is aligned to the central axis of the vane (see Figures 9-11).
Regarding claim 9, TAKESHI discloses:  a center of the vane hinge is aligned to a center of the coupling groove (see Figure 10).
Regarding claim 12, TAKESHI discloses:  a radius of curvature of the discharge-sided groove is smaller than a radius of curvature of the suction-sided groove (see Figure 10).
Regarding claim 13, TAKESHI discloses:  a distance between the central axis of the vane and a center of the discharge-sided groove is greater than a distance between the central axis of the vane and a center of the suction-sided groove (see Marked up Figure 10, which shows this relationship).
Regarding claim 17, TAKESHI discloses:  the cylinder comprises (i) a suction port (14) that is defined at a side of the suction space (12) (see Figure 10), and (ii) a discharge hole (15) (where (15) is connected to (13)) that is defined at a side of the discharge space (see Figure 10).
Regarding claim 20, TAKESHI discloses:  a depth from a suction-sided lateral surface of the vane body to the suction-sided groove is greater than a depth from a discharge-sided lateral surface of the vane body to the discharge-sided groove (see Marked up Figure 10), the discharge-sided lateral surface being opposite to the suction-sided lateral surface with respect to the central axis of the vane (see Marked up Figure 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TAKESHI.
Regarding claim 7, TAKESHI discloses:  an angle between the central axis of the vane slot and the first straight line (see Figure 10 and Marked up Figure 10, which shows that the vane slot is offset from the central axis of the coupling groove, which is also the center of the vane hinge).
TAKESHI discloses that there is an angle between the central axis of the vane slot and the first straight line (see Figure 10), however, does not specifically recite that it is within a range of 2° to 10°.  TAKESHI does appear to have a small angle between the central axis of the vane slot and the first straight line (see Figure 10). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an angle between the central axis of the vane slot and the first straight line is within a range of 2° to 10° in the rotary compressor of TAKESHI, since having an angle between the central axis of the vane slot and the first straight line is disclosed by TAKESHI to be small, where it would be obvious to one having ordinary skill in the art to have the angle in the range of 2° to 10° in order to reduce the stress between the vane and the vane slot (i.e. so that the vane does not become excessively angled in the vane slot when the roller orbits).
Allowable Subject Matter
Claims 10, 11, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GYU (EP-3741958 A1) discloses asymmetrical grooves in the vanes (see Figure 9), however, this prior art is not usable in a rejection due to the publication date is after the current application.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746